DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2019 is being considered by the examiner.
Claim Objections
Claims 5 and 15 objected to because of the following informalities:  the claims recite a list without using a coordinating conjunction.  Appropriate correction is required.
Drawings
The drawings are objected to because figures 4A-4DQ are screen shots that do not clearly depict the subject matter on the screen because the text on screen is so blurry it is not legible. Corrected drawings should not be blurry unreadable screen shots. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such limitation(s) in claim 21 is/are: 
“ means for receiving, from an initiator participant, via a user interface coupled with the processor”
“means for creating, based on receipt of the first transaction data by the processor in a database stored in a memory coupled therewith”
“means for receiving, from the initiator participant via the user interface,”
“means for enabling modification in the first data record … by the processor”
“means for receiving, from the second facilitator participant via the user interface,”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recites the limitation "a participant database" in claim 1 line 6, claim 11 line 8, and claim 21 line 6 and “a database” in claim 1 line 6, claim 11 line 15, and claim 21 line 12.  There is 
Claims 2-10 and 12-20 depend upon claims 1 or 11 and therefore inherit the above rejection of claims 1 and 11.
Claim 21 recites the limitation “the method" in claim 21 line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is directed toward a "system," however also require the performance of a method.  Claim 21 requires “A system for managing a multi-participant transaction, the method comprising.”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).  The claims as drafted do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it), and are therefore indefinite under § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-10 recite a series of steps and therefore recite a process.
Claims 11-21 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 11, and 21, as a whole, are directed to the abstract idea of managing the authorizing and designating of multiple participants to modify the parameters necessary for performing a transaction, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts and business relations) by reciting making agreement that defines the relationship between the multiple parties necessary for performing a transaction. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting rules or instructions for allowing multiple participants to a transaction to modify the parameters for performing that transaction. See MPEP 2106.04(a)(2)(II)(C). The method of organizing human activity of “managing the authorizing and designating of multiple participants to modify the parameters necessary for performing a transaction,” is recited by claiming the following limitations: receiving transaction data, creating a transaction data record, receiving multiple pieces of authorization data, receiving multiple pieces of designation data, enabling modification of the transaction data record by authorized and designated transaction participants, and transmitting a notification of a modification of the transaction data record. The mere nominal recitation of a processor, a memory, a database, and a user interface does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 6-7, 9, 16-17, and 19
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 11, and 21 recite the additional elements: a processor, a memory, a database, and a user interface which are used to perform the receiving, creating, storing, and transmitting steps. These processor, memory, database, and user interface limitations are no more than mere instructions to apply the exception using a generic computer component. The user interface is recited at a high level of generality (i.e., as a general means of gathering user input data for use in the receiving steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of managing a freight shipment in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing freight management process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 11, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0084]), a memory (Specification [0085]), a database (Specification [0085], [0186]), and a user interface (Specification [0187]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a processor, a memory, a database, and a user interface. See MPEP 2106.05(f). The claims recite instructions to implement the abstract idea on a computer by providing a user interface, and responding to a user interface using the computer's ordinary ability to display and process data inputs. (See MPEP 2106.05(f) accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.) The claims limit the field of use by reciting freight shipping. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 4 and 14, the additional elements do not amount to significantly more than the judicial exception. Claims 4 and 14 recite a generic computer performing generic computer functions by reciting an electronic communications network. Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea). Regarding claims 4 and 14, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): an electronic communications network (Specification [0090]). Claims 4 and 14 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting an electronic communications network. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 
Remaining Claims:
With regards to Claims 2-3, 5, 8, 10, 12-13, 15, 18, and 20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozito et al. (U.S. P.G. Pub. 2017/0053237 A1), hereinafter Lozito, in view of Leoni et al. (U.S. P.G. Pub. 2018/0046964 A1), hereinafter Leoni.

Claim 1. 
Lozito discloses a computer implemented method of managing a multi-participant transaction, the method comprising: 
receiving, by a processor from an initiator participant, via a user interface coupled with the processor, first transaction data indicative of initiation of a first transaction to be completed by one or more facilitator and execution participants selected from a participant database coupled with the processor which stores data indicative of a plurality of participants, the first transaction data including a plurality of parameters which direct how the one or more facilitator and execution participants are to complete the first transaction (Lozito [0034] freight management companies sign up for the freight management website; [0036] freight management company roles include shipper, receiver, broker, and carrier; [0041] order is a work order with all necessary information to move goods from A to B; [0042] orders may have 
creating, based on receipt of the first transaction data by the processor in a database stored in a memory coupled therewith, a first data record comprising data indictive of the first transaction and the plurality of parameters thereof (Lozito [0041] order is a work order with all necessary information to move goods from A to B; [0042] orders may have eight statuses; [0043] order database); 
receiving, by the processor from the initiator participant via the user interface, first authorization data specifying whether the one or more facilitator or execution participants are authorized to modify one or more of the plurality of parameters of the first transaction to alter how the one or more facilitator and execution participants are to complete the first transaction, and storing the first authorization data in the first data record (Lozito [0060] only active participants can access the order; [0062] complex partnership scenarios can be formulated, generating as many dependency situations for locking/unlocking order modification); 
receiving, by the processor from the initiator participant via the user interface, first designation data indicative of a first designation of a first facilitator participant, selected from the participant database, to facilitate the completion of the first transaction according to the plurality of parameters of the first transaction, and storing the first designation data in the first data record (Lozito [0064] first freight company may transmit a partnership request to a second freight company; [0065] partnership request includes first sharing options and varied privileges; [0066] second freight company may accept the partnership and sharing options); 
wherein, when, based on the first authorization data, the designated first facilitator participant is authorized to modify one or more of the plurality of parameters of the first transaction, enabling, by the processor, modification in the first data record, by the designated first facilitator participant, of the one or more of the plurality of parameters of the first transaction and receiving, by the processor from the designated first facilitator participant via the user interface, second authorization data specifying whether another of the one or more facilitator or execution participants are authorized to modify one or more of the plurality of parameters of the first transaction to alter how the other one or more facilitator or execution participants are to complete the first transaction, and storing the second authorization data in the first data record (Lozito [0059] re-sharing option; [0060] only active participants can access the order; [0062] complex partnership scenarios can be formulated, generating as many dependency situations for locking/unlocking order modification; [0064] first freight company may transmit a partnership request to a second freight company; [0065] partnership request includes first sharing options and varied privileges; [0066] second freight company may accept the partnership and sharing options; [0069] acceptance of these partnerships and sharing options creates new displayed information available to each of the freight companies); 
receiving, by the processor from the designated first facilitator participant via the user interface, second designation data indicative of a second designation of either a second facilitator participant to further facilitate completion of the first transaction or an execution participant to complete the first transaction according to the plurality of parameters of the first transaction, selected from the participant database, and storing the second designation data in the first data record (Lozito [0064] first freight company may transmit another partnership request to a third freight company; [0065] partnership request includes first sharing options and varied privileges; [0066] third freight company may accept the partnership and sharing options); 
wherein, when the second facilitator participant is designated and, based on the second authorization data, the designated second facilitator participant is authorized to modify one or more of the plurality of parameters of the first transaction, enabling, by the processor, modification in the first data record, by the designated second facilitator participant, of the one or more of the plurality of parameters of the first transaction and receiving, by the processor from the designated second facilitator participant via the user interface, third authorization data specifying whether the execution participant is authorized to modify one or more of the plurality of parameters of the first transaction to alter how the designated execution participant is to complete the first transaction, and storing the third authorization data in the first data record (Lozito [0055] broker may show orders to partner carriers; [0059] re-sharing option; [0060] only active participants can access the order; [0062] complex partnership scenarios can be formulated, generating as many dependency situations for locking/unlocking order modification; [0064] first freight company may transmit a partnership request to a second freight company; [0065] partnership request includes first sharing options and varied privileges; [0066] second freight company may accept the partnership and sharing options; [0069] acceptance of these partnerships and sharing options creates new displayed information available to each of the freight companies); 
wherein, when the second facilitator participant is designated, further receiving, by the processor from the second facilitator participant via the user interface, third designation data indicative of a third designation of an execution participant, selected from the participant database, to complete the first transaction, and storing the third designation data in the first data record (Lozito [0055] broker may show orders to partner carriers; [0059] re-sharing option); 
wherein, when, based on the third authorization data, the designated execution participant is authorized to modify one or more of the plurality of parameters of the first transaction, enabling, by the processor, modification in the first data record, by the designated execution participant, of the one or more of the plurality of parameters of the first transaction (Lozito [0041] order is a work order with all necessary information to move goods from A to B; [0042] orders may have eight statuses; [0060] only active participants can access the order; [0062] complex partnership scenarios can be formulated, generating as many dependency situations for locking/unlocking order modification); and 
Regarding the following limitation:
upon receipt of a modification to the plurality of parameters of the first transaction by the processor from one of the initiator, designated first facilitator, designated second facilitator or designated execution participants, transmitting, by the processor, an electronic notification message to all of the others of the initiator, designated first facilitator, designated second facilitator and designated execution participants (Leoni [0111], [0130] updates to loading site data including site name, site address, site photos, and instructions for drivers and/or dispatchers may be propagated to all users; [0130], [0149] to submit a text update for a particular job and notify all stakeholders of said text update the user may select the text update button).
One of ordinary skill in the art would have recognized that applying the known technique of providing notifications of changes to an order to all participants related to that order of Leoni to Lozito would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Leoni to the dependency situations where there is unlocked order modification of Lozito would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such notification of 

Claim 2. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. Additionally, Lozito discloses:
wherein the first transaction comprises a shipment of a freight load from an origin location to a destination location, the shipment being arranged by the initiator participant, facilitated by the first and, if designated, second facilitator participants and completed by the execution participant, according to the plurality of parameters of the first transaction (Lozito [0034] freight management companies sign up for the freight management website; [0036] freight management company roles include shipper, receiver, broker, and carrier; [0058] shipper creates an order; [0060] shipper-broker-carrier path).

Claim 3. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. Additionally, Lozito discloses:
wherein the first facilitator participant comprises one of a broker or carrier (Lozito [0036] freight management company roles include shipper, receiver, broker, and carrier), and 
wherein when the first facilitator participant is a broker, the second facilitator participant comprises a carrier, and the execution participant is a driver (Lozito [0034] freight management companies sign up for the freight management website; [0036] freight management company roles include shipper, receiver, broker, and carrier).

Claim 4. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. Additionally, Lozito discloses:
presenting the user interface to the initiator participant, designated first facilitator and designated second facilitator participants via an electronic communications network (Lozito [0043], [0046] devices interface over the network; [0044] user interface devices).

Claim 5. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. Additionally, Lozito discloses:
wherein the plurality of parameters include one or more of pickup location, type of load, delivery location, delivery type, special instructions (Lozito [0041] order is a work order with all necessary information to move goods from A to B; [0042] orders may have eight statuses; [0062] complex partnership scenarios can be formulated, generating as many dependency situations for locking/unlocking order modification).

Claim 6. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. Additionally, Lozito discloses:
wherein the receiving of second authorization data further includes checking the first data record and presenting an input to the designated first facilitator participant via the user interface to receive the second authorization data when the first authorization data in the first data record indicates that the one or more facilitator or execution participants are authorized to 
the receiving of third authorization data further includes checking the first data record and presenting an input to the designated second facilitator participant via the user interface to receive the third authorization data when the second authorization data in the first data record indicates that the designated second facilitator participant is authorized to modify one or more of the plurality of parameters of the first transaction to alter how the execution participants is to complete the first transaction (Lozito [0067] second freight company may transmit its own sharing options to the first freight company; [0068] first freight company may then receive and accept these sharing options).

Claim 7. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. Additionally, Lozito discloses:
receiving, by the processor from the initiator participant, via the user interface coupled with the processor, second transaction data indicative of initiation of a second transaction to be completed by one or more facilitator and execution participants selected from a participant database coupled with the processor which stores data indicative of a plurality of participants, the second transaction data including a plurality of parameters which direct how the one or more facilitator and execution participants are to complete the first transaction (Lozito [0041] order is a work order with all necessary information to move goods from A to B; [0043] order database; [0047] display orders in a partners order console; [0048], [0050] sharing options 
creating, based on receipt of the second transaction data by the processor in the database stored in the memory coupled therewith, a second data record comprising data indictive of the second transaction and the plurality of parameters thereof (Lozito [0041] order is a work order with all necessary information to move goods from A to B; [0043] order database; [0047] display orders in a partners order console; [0048], [0050] sharing options include view orders and show orders), 
wherein one or more of the plurality of parameters, first, second, or third authorization data, or first, second or third designation data, of the second data record are different from the first data record (Lozito [0041] order is a work order with all necessary information to move goods from A to B; [0043] order database; [0047] display orders in a partners order console; [0048], [0050] sharing options include view orders and show orders; [0055] order level sharing).

Claim 8. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. Additionally, Lozito discloses:
wherein the user interface operates differently for each of the initiator, designated first facilitator, designated second facilitator and execution participants (Lozito [0047], [0067] the freight management system allows for asymmetric levels of sharing even between partners).

Claim 9. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. Additionally, Lozito discloses:
subsequent to receipt of the first, second or third authorization data, receiving alternative first, second or third authorization data changing whether the designated first, second or execution participants are authorized to modify one or more of the plurality of parameters of the first transaction (Lozito [0057] Shipper A has partnerships with Brokers A, B, C and Carriers A, B; [0058] multiple tiers of communication based on partnerships; [0063] a freight company may establish partnerships with many other freight companies).

Claim 10. 
Lozito in view of Leoni teaches all of the elements of claim 1, as shown above. However, Lozito does not teach the following limitation, but Leoni does:
wherein the modification to the plurality of parameters of the first transaction further includes adding an additional parameter thereto (Leoni [0114] instructions for drivers for a loading may be updated to include a weather warning if there is severe weather around the loading site).
One of ordinary skill in the art would have recognized that applying the known technique of allowing parties to add additional instructions for performing an order such as instructions for dealing with inclement weather of Leoni to Lozito would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Leoni to the teaching of Lozito would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inclusion of additional order parameters when there is a weather warning. Further, applying updating order parameters related to a loading site to Leoni, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient provision of relevant information because providing inclement weather instructions for a loading site is not an efficient use of time if there is no inclement weather. 

Claim 11. 
Lozito in view of Leoni teaches all of the elements of claim 11 as shown above in claim 1.

Claim 12. 
Lozito in view of Leoni teaches all of the elements of claim 12 as shown above in claim 2.

Claim 13. 
Lozito in view of Leoni teaches all of the elements of claim 13 as shown above in claim 3.

Claim 14. 
Lozito in view of Leoni teaches all of the elements of claim 14 as shown above in claim 4.

Claim 15. 
Lozito in view of Leoni teaches all of the elements of claim 15 as shown above in claim 5. 

Claim 16. 
Lozito in view of Leoni teaches all of the elements of claim 16 as shown above in claim 6.

Claim 17. 
Lozito in view of Leoni teaches all of the elements of claim 17 as shown above in claim 7.

Claim 18. 
Lozito in view of Leoni teaches all of the elements of claim 18 as shown above in claim 8.

Claim 19. 
Lozito in view of Leoni teaches all of the elements of claim 19 as shown above in claim 9.

Claim 20. 
Lozito in view of Leoni teaches all of the elements of claim 20 as shown above in claim 10.

Claim 21. 
Lozito in view of Leoni teaches all of the elements of claim 21 as shown above in claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        ot